                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 BLUE ROCK INVESTMENTS,
 LLC, et al.,
        Plaintiffs,
        v.
 CITY OF XENIA, OHIO,
       Defendant/Third Party                 Case No . 3: 17-cv-409
       Plaintiff,
                                             JUDGE WALTER H. RICE

      v.

BADGER CONSTRUCTION CO.,
 INC.,

       Third-Party Defendant




       DECISION AND ENTRY ADOPTING IN PART AND REJECTING IN
       PART UNITED STATES MAGISTRATE JUDGE'S REPORT AND
       RECOMMENDATIONS (DOC. #49); SUSTAINING IN PART AND
       OVERRULING IN PART DEFENDANT CITY OF XENIA'S
       OBJECTIONS THERETO (DOC. #51); SUSTAINING IN PART AND
       OVERRULING IN PART PLAINTIFFS' OBJECTIONS THERETO (DOC.
       #53); SUSTAINING IN PART AND OVERRULING IN PART
       DEFENDANT CITY OF XENIA, OHIO'S MOTION FOR PARTIAL
       JUDGMENT ON THE PLEADINGS (DOC. #31)




      This matter is currently before the Court on the parties' Objections, Docs.

##51 and 53, to United States Magistrate Judge Sharon L. Ovington's Report and

Recommendations, Doc. #49, recommending that the Court sustain in part and

overrule in part Defendant City of Xenia's Motion for Partial Judgment on the
Pleadings, Doc . #31 . The parties also filed Responses to the Objections, Docs.

##55-57.




I.     Background and Procedural History

       The City of Xenia owns the land on which the Xenia Towne Square

Shopping Center sits. The City leases the land to businesses, who have the right

to construct commercial buildings on the property . Plaintiff, Blue Rock

Investments , LLC, owns the now-vacant Fulmer's grocery store building located in

the shopping center. The K-Mart building previously directly abutted the Fulmer' s

building .

       According to the Complaint, the City decided to redevelop this area and

convert the shopping center into an " urban, mixed-use plan ," divided by new city

streets. In 2015, as part of the proposed development, the City acquired the

vacant K-Mart building, and solicited bids to demolish it. Beginning in October of

2016, pursuant to a contract with the City, Badger Construction began demolition

of the K-Mart building. Demolition was completed in January of 2017.

       The City was aware that, because the K-Mart building directly abutted the

Fulmer' s building, special care would have to be taken during the demolition not to

also damage the Fulmer' s building . Nevertheless, the City failed to provide Blue

Rock with notice of when the demolition wou ld take place and the Fulmer' s

building was, in fact, damaged during the demolition process. The building's

footings were exposed, compromising the structural integrity of the west wall.


                                          2
Flashing bolts were ripped out of the wall , leaving holes along the top of the wall.

Another large hole in the middle of that wall left the interior of the building

exposed to the elements . This caused water pipes to burst, resulting in further

damage to the building.

      After Blue Rock discovered the damage, it asked whether the City planned

to f ix the building . The City explained that it wanted to acquire Blue Rock ' s

interest in the property so that it could demolish the building and extend one of the

new city streets as part of the proposed redevelopment. Blu e Rock maintains that ,

after the Fulmer' s building suffered damage in conjunction with the K-Mart

demolition, the City sought to acquire it at a distressed price.

      According to Plaintiffs, when Blue Rock refused the City ' s offer, the City

issued retaliatory code violations , citing Blue Rock for the physical damage that

was caused by the City's own alleged wrongdoing . To no avail , Blue Rock

appealed the Notice of Violation to the Board of Zoning Appeals. Blue Rock, at its

own expense , repa ired the damage to the Fulmer' s building.

      Plaintiffs, Blue Rock and Boymel Family, LLC, then filed suit, asserting five

claims against the City of Xenia . Three claims are brought under 42 U.S.C.

§ 1983: (1) First Amendment retaliation (Count I) ; (2) Fourteenth Amendment

substantive due process (Count II); and (3) Fourth Amendment unreasonable




                                           3
seizure (Count Ill). Plaintiffs also asserted state law claims of Breach of Contract-

Quiet Enjoyment (Count IV) and Negligence (Count V) . Doc. #1. 1

      The City moved for partial judgment on the pleadings on Counts I, II, Ill and

V , and on Plaintiffs' claim for punitive damages. Doc. #31 . Subsequently,

Plaintiffs voluntarily withdrew their request for punitive damages. Doc . #34,

PagelD#605. On December 10, 2018, United States Magistrate Judge Sharon L.

Ovington issued a 24-page Report and Recommendations, Doc. #49,

recommending that the Court sustain in part and overrule in part Defendant City of

Xenia's Motion for Partial Judgment on the Pleadings, Doc. #31. She

recommended that the Court dismiss Counts I, II and V of Plaintiff's Complaint.

      More specifically, Magistrate Judge Ovington recommended that the Court

dismiss Counts I and II because, although styled as First Amendment retaliation

and substantive due process claims, these were essentially Fifth Amendment

Takings Clause claims subject to the ripeness requirement of Williamson County

Regional Planning Commission v. Hamilton Bank of Johnson City, 473 U.S . 172

(1985). She also recommended that the Court dismiss Count V, the negligence

claim , because the City of Xenia is statutorily immune from liability under Ohio

Revised Code § 2744.02. She recommended that the Court overrule the City's

motion to dismiss Count Ill, seeking relief under 42 U.S.C. § 1983 for an alleged

Fourth Amendment violation.




  The City then filed a Third-Party Complaint against Badger Construction Co. and
Ohio Casualty Insurance Co. Doc . #11.

                                          4
       The City of Xenia and Plaintiffs each filed timely Objections to the Report

and Recommendations, along with Responses. Docs. ##51, 53 , 56, 57. Third-

party Defendant, Badger Construction Co. , Inc ., also filed a Response , Doc. #55.

The Court held oral argument on the Objections on February 14, 2018 . Pursuant

to Fed . R. Civ. P. 72(b) , the Court must review de novo those portions of the

Report and Recommendations to which proper Objections have been made.

      The Court has recently sustained Plaintiffs' Motion for Leave to File

Amended Complaint, Doc . #72, and allowed Plaintiffs to add a negligence claim

against Badger Construction . That Amended Complaint will supersede the original

Complaint, and would typically moot the City's Motion for Partial Judgment on the

Pleadings. Nevertheless, because the five causes of action asserted against the

City remain unchanged, because the City's Motion for Partial Judgment on the

Pleadings is already fully briefed, and because the addition of the new negligence

claim against Badger does not affect the issues raised therein, it would be a waste

of time and resources to require the City to re-file its motion.




II.   Counts I and II (First Amendment Retaliation and Substantive Due Process
      Violation)

      Count I of the Complaint seeks relief under 42 U.S.C. § 1983 for retaliation

in violation of the First and Fourteenth Amendments to the United States

Constitution . Plaintiffs allege that they engaged in activity protected by the First

Amendment by exercising their right to petition the City for grievances regarding



                                           5
the damage caused to the Fulmer' s building, and by refusing to accept the City's

offer to purchase the building at a distressed price . The City then allegedly

retaliated against Plaintiffs by issuing a notice of code violations for damage that

the City itself caused. Count II of the Complaint seeks relief under 42 U.S .C.

§ 1 983 for a violation of Plaintiffs' substantive due process rights.   Plaintiffs allege

that the City's conduct in refusing to repair the damage to the Fulmer's building,

attempting to buy the building at a distressed price, and then issuing a notice of

code violations constitutes an arbitrary and capricious misuse of the City's police

powers.

         In her Report and Recommendations, Magistrate Judge Ovington found that

these two claims were, in reality, restyled Fifth Amendment Takings Clause claims

subject to the mandate of Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City, 473 U.S. 172 (1985). In Williamson, the Supreme

Court held that a Takings Clause claim is not ripe until the plaintiff has sought just

compensation through available state procedures. Id. at 194. Claims that are

"ancillary" to a Takings Clause claim are also subject to the ripeness requirements

of Williamson. Braun v. Ann Arbor Charter Twp., 519 F.3d 564, 571-72 (6th Cir .

2008).

      Magistrate Judge Ovington acknowledged that Plaintiffs did not expressly

assert a Takings Clause claim. She found, however, that Plaintiffs' factual

allegations gave rise to a "prototypical Fifth-Amendment-takings scenario-a

municipality taking private property for the public use as a redeveloped shopping


                                           6
center." Doc . #49, PagelD#735 . She also interpreted Plaintiffs' prayer for

compensatory damages to be one for "just compensation " under the Fifth

Amendment .

       Citing Montgomery v. Carter County, 226 F.3d 758, 769 (6th Cir. 2000) ,

Magistrate Judge Ovington noted that the Sixth Circuit has held that the concept

of substantive due process " may not be used in order to mount an end run around

the ripeness requirement of Williamson." She acknowledged that the First

Amendment retaliation claim and the substantive due process claim arose from the

City ' s post-demolition conduct. She nevertheless concluded that these claims

were not truly independent from the implied Takings Clause cla im , but were

ancillary to it.

       Citing Monfort Supply Co. v. Hamilton County Board of Zoning Appeals,

1:04cv145, 2006 WL 3692533, at * 8 (S .D. Ohio 2006), Magistrate Judge

Ovington found that Counts I and II arose from the same nucleus of operative facts

as the implied Takings Clause claim. She further reasoned that, but for the

damage resulting from the allegedly-negligent demolition, Plaintiffs would not have

engaged in protected activity and the City would not have had the opportunity to

retaliate . Nor would the City have had the opportunity to misuse its enforcement

power by issuing a notice of code violations to Plaintiffs

       Magistrate Judge Ovington concluded that Counts I and II were ancillary to a

repackaged Fifth Amendment Takings Clause claim, and were subject to the

ripeness requirement of Williamson. She determined that Plaintiffs had attempted


                                          7
to mount an end run around Williamson's ripeness requirement. Because Plaintiffs

must first seek relief through Ohio ' s mandamus proceedings, she recommended

dismissing Counts I and II on ripeness grounds.

      Plaintiffs have filed Objections to this portion of the Report and

Recommendations . They deny that Counts I and II are actually disguised Fifth

Amendment Takings Clause claims subject to Williamson's ripeness requirement .

For the reasons set forth below, the Court agrees and sustains Plaintiffs'

Objections on this point.

      Plaintiffs first argue that Magistrate Judge Ovington ' s reliance on Monfort is

misplaced. In Monfort, the plaintiffs expressly asserted a Fifth Amendment

Takings Clause claim, along with claims of due process and equal protection

violations, all arising from the county zoning inspector's denial of a non-conforming

use or hardship variance. At issue was whether the due process and equal

protection claims were "truly independent" or whether they were ancillary to the

regulatory taking claim and therefore subject to Williamson.

      In determining whether these claims were ancillary, the court considered

"whether the claims stem from an immediate and concrete injury, arise from the

same nucleus of facts as the takings claim , or are an attempt to circumvent the

ripeness requirement." Monfort, 2006 WL 3692533, at * 8 . The court concluded

that the due process and equal protection claims were ancillary to the takings

claim. Not only did they arise out of the same nucleus of facts as the tak ings




                                          8
claim , but Plaintiffs had alleged no "independent harm which flows directly from

the denial of due process." Id. at * 9 .

      Plaintiffs note that, in each of the other cases on which Magistrate Judge

Ovington relies, the plaintiffs had likewise expressly asserted a Takings Clause

claim. Choate 's Air Conditioning & Heating, Inc. v. Light, Gas & Water Division of

Memphis, 16 F. App' x 323 (6th Cir. 2011), involved an easement agreement

between Choate's and the City. Plaintiff alleged that the City's conduct, in leasing

a portion of the easement to telecommunication companies for the installation of

cell phone antennas on Choate's water tower, constituted a taking within the

meaning of the Fifth Amendment. Id. at 325. Plaintiff also alleged a substantive

due process violation, which the court found to be a "repackaged" takings claim

subject to the ripeness requirement of Williamson. Id. at 330-31. Likewise, in

Buckles v. Columbus Municipal Airport Authority, 90 F. App'x 927 (6th Cir. 2004),

the plaintiff had asserted both an unripe Takings Clause claim and a substantive

due process claim , which the court determined was subsumed by the Takings

Clause claim. Id. at 931 .

      In contrast to each of these cases, Plaintiffs have not expressly alleged a

Takings Clause claim. In fact, as yet, there has been no physical or regulatory

"taking" of the vacant Fulmer's building. Plaintiffs still own the building, remain in

possession of it, and presumably maintain the right to lease it to a suitable tenant

through July of 2024 when the lease with the City expires. The City may have




                                           9
plans to eventually acquire and demolish the building as part of the redevelopment

project but, as yet, the City has not begun any eminent domain proceedings.

      Moreover, Plaintiffs' First Amendment retaliation and substantive due

process claims do not arise from the same nucleus of facts as the allegedly-implied

Takings Clause claim . Plaintiffs' claims arise not from the physical damage to the

Fulmer's building, but from the City's subsequent conduct, giving rise to " separate

and distinct harms caused by the City ' s retaliatory abuse of power. " Doc . #53 ,

PagelD#778. The Court agrees with Plaintiffs that the "but-for" test on which

Magistrate Judge Ovington bases her recommendation is unprecedented and

contrary to law. It may be true that Plaintiffs' constitutional claims would not have

arisen "but for " the fact that the Fulmer' s building was damaged during the

demolition of the K-Mart building. However, that does not necessarily make them

" ancillary" to an unpled Takings Clause claim. Nor does it make them subject to

the ripeness requirement of Williamson.

      The case of Robert Weiler Co. v. Kingston Township, 2 :07-cv-760, 2009

WL 890538 (S.D. Ohio March 30, 2009) , is instructive . A property developer

voluntarily withdrew his rezoning application after the township denied it. The

Zoning Commission then enacted a moratorium during which it refused to accept

his two revised applications. The Commission subsequently revised the zoning

regulations to eliminate the flexible density limits that would have allowed for his

proposed development. Weiler filed suit alleging procedural and substantive due

process violations, equal protection violations, and First Amendment retaliation .


                                          10
       Defendants argued that Weiler' s claims amounted to a Fifth Amendment

Takings Clause claim, subject to Williamson's ripeness requirement. The court

disagreed . It noted that Weiler had not alleged a physical or regulatory taking of

the property. His claims stemmed solely from Defendants ' enactment of the

moratorium, their failure to accept his rezoning applications and the ir allegedly

retaliatory conduct in violation of his First Amendment rights. Id. at * 4. The court

held that these claims were not subject to the exhaustion and final ity requirements

of WHliamson. Id. at * 6 .

       Wedgewood Limited Partnership Iv. Township of Liberty, 456 F. Supp. 2d

904 (S.D. Ohio 2006) , is also instructive. There, the developer wanted to build a

Wal-Mart Supercenter, but the township denied the applications for a zoning

variance. The township then enacted more restrictive zoning regulations . The

developer submitted a new permit application, which the Zoning Inspector denied.

The Board of Zoning Appeals denied the developer' s appeal.

       The developer filed suit seeking relief under § 1983, alleging vio lations of

procedural and substantive due process rights . The court rejected defendant's

argument that these claims were subject to Williamson's ripeness requirement ,

noting that "Plaintiff has not alleged a Fifth Amendment taking , regulatory or

otherwise. " Id. at 920. Rather, plaintiff alleged that Defendants violated its due

process rights by "arbitrarily, capricious ly , and willfully ignoring Plaintiff's

compliance with Defendants' legitimate zoning standards." Id. at 921 . The court




                                             11
concluded that these were " pure due process claims," instantly cognizable and not

subject to Williamson. Id.

       Likewise, in Center for Powell Crossing, LLC v. City of Powell, 173 F. Supp .

3d 639 (S.D. Ohio 2016), the district court rejected the City's argument that

plaintiffs' due process claims were subject to the ripeness requ irement of

Williamson. The court noted that the plaintiffs had not asserted a takings claim .

Id. at 654 . Moreover, the "thrust" of the due process claims was not that the

challenged action constituted a taking , but rather that there were "infirmities" in

the process and that plaintiffs were singled out for "arbitrary and unfair

treatment.   fl   Id. at 655- 56 .

       The City notes that, in White Oak Property Development, LLC v. Washington

Township, 1 :07cv595 , 2009 WL 961175 (S .D. Ohio Apr. 7, 2009) , the court

found that , even though the plaintiff did not expressly assert a Takings Clause

claim, the procedural due process claim was ancillary "to any taking claim that

White Oak may have.        fl   Id. at * 17. Citing J-11 Enterprises, LLC v. Board of

Commissioners of Warren County, 135 F. App ' x 804 (6th Cir. 2005) , the court

noted that a Takings Clause claim may be implied . White Oak, 2009 WL 961175,

at * * 16- 17 . In J -11, however, although the plaintiffs did not expressly assert a

Fifth Amendment Takings Clause claim , they did specifically allege that " [t]he

Board has destroyed Plaintiffs' value of the [] Property to such an extent that the

Board ' s action constitutes a taking of Plaintiffs' property. Plaintiffs are entitled to

just compensation in the amount of the diminution in the value of the [] Property as


                                                 12
a result of the Board's actions." J -11, 135 F. App ' x at 806. The court held that,

regardless of the label plaintiffs had attached to their claims, the injury of wh ich

they complained and the relief they sought both implicated the Takings Clause of

the Fifth Amendment . Id.

      Plaintiffs here have not asserted a Fifth Amendment Takings Clause cla im .

Nor is such a claim implicit in the factual allegations of the Complaint. Rather, the

"thrust" of their First Amendment retaliation claim is that, after they engaged in

protected First Amendment activity by complaining about the damage to the

building and refusing to accept the City's offer to buy the property, the City

retaliated against them by issuing the Notice of Violation . Likewise, the "thrust" of

their substantive due process claim is that the City's conduct, in attempting to buy

the damaged Fulmer ' s building at a distressed price and in issuing the Notice of

Violation, was coercive, arbitrary and capric ious, and constituted a misuse of the

City ' s enforcement powers.

      Moreover, although the Complaint generally seeks compensatory damages ,

Plaintiffs do not seek "just compensation" for any diminution in value to the

property as a result of the physical damage. Rather, they seek damages for the

deprivation of their First Amendment rights and substantive due process rights .

Should Plaintiffs succeed on these claims, they would be entitled to damages

completely unrelated to any alleged "taking" of property. In addition , Plaintiffs

seek injunctive relief that "normally would be available only under a substantive

due process theory." Braun, 519 F.3d at 574.


                                           13
       For these reasons, the Court concludes that Counts I and II are not disguised

Takings Clause claims. Nor are they " ancillary " to an unpled Ta kings Clause claim.

Plaintiffs allege independent harms flowing directly from the City ' s post-demolition

conduct. As such, these claims are not subject to Williamson's ripeness

requirement. Plaintiffs have adequately pied all required elements of a First

                                                                       2
Amendment retaliation claim and a substantive due process claim.           The alleged

injury is complete and these claims became ripe when the Board of Zoning Appeals

denied Plaintiffs' appeal with reference to the City ' s Notice of Violation.




2
   In its Response to the Objections filed by the City and by Plaintiffs, Doc . #55 ,
Third-party Defendant, Badger Construction, argues that because Plaintiffs do not
allege "physical abuse " or conduct that "shocks the conscience ," Count II fails to
state a plausible substantive due process claim . A subst antive due process claim
will not lie "[w]here a particular Amendment 'provides an explicit textual source of
constitutional protection' against a particular sort of government behavior. "
Thaddeus-Xv. Blatter, 175 F.3d 378, 387 (6th Cir. 1999) (quoting Albright v.
Oliver, 510 U .S. 266, 273 (1994)) . Badger, however, does not allege that another
source of constitutional protection exists.
    Badger argues only that Plaintiffs have not adequately alleged conduct that
"shocks the conscience." The Court disagrees. Assum ing that the plaintiff has a
constitutionally-protected property or liberty interest, a substantive due process
claim can be based on arbitrary and capricious action by the politi cal subdivis ion .
See, e.g., Paterek v. Village of Armada, 801 F.3d 630, 648 (6th Cir . 2015)
("Substantive due process, among other things, protects citizens from being
subject to ' arbitrary or irrational zoning decisions ."'). As the Sixth Circuit has
noted , government action " violates substantive due process .. . if it can be
characterized as "arbitrary, or conscience shocking, in a constitutional sense. "
Handy-Clay v. City of Memphis, 695 F.3d 531, 547 (6th Cir. 2012) (quoting Cty.
of Sacramento v. Lewis, 523 U.S . 833, 847 (1998)) . In characterizing the City ' s
conduct in issuing the Notice of Violation to Blue Rock as "coercive" and "a m isuse
of the City' s enforcement powers," Doc. #1 , PagelD#18, Plaintiffs have
adequately alleged a deprivation of their property and liberty interest w ithout due
process of law .


                                           14
       Accordingly , with respect to Counts I and II, the Court sustains Plaintiffs'

Objections and rejects the Report and Recommendations . As to Counts I and II ,

the Court overrules the City's Motion for Judgment on the Pleadings. 3




Ill.   Count Ill

       In Count Ill of the Complaint, Plaintiffs allege that the City's conduct v iolates

the Fourth Amendment's guarantee to be free from unreasonable seizures of

property . Plaintiffs allege that they had a reasonable expectation of privacy in the

Fulmer' s building and a meaningful possessory interest in it, and that the City's

conduct in damaging the building and refusing to make repairs constitutes an

unlawful seizure .

       In her Report and Recommendations, Magistrate Judge Ovington found that,

drawing all reasonable inferences in Plaintiffs' favor, the Complaint states a



3
   In its Response to the Objections to the Report and Recommendations, Doc .
#55 , Third -party Defendant, Badger Construction, argues that Counts I, II, and Ill
should be dismissed because Plaintiffs have failed to allege that Ohio's post-
deprivation procedures are inadequate to remedy the alleged constitutional
deprivations. In Parratt v. Taylor, 451 U.S. 527 (1981) and Hudson v. Palmer,
468 U.S. 517 (1984), the court held that "a deprivation of a constitutionally
protected property interest caused by a state employee ' s random , unauthorized
conduct does not give rise to a § 1983 procedural due process claim , unless the
State fails to provide an adequate postdeprivation remedy." Zinermon v. Burch,
494 U.S. 113, 115 ( 1990). These cases, however, apply only to procedural due
process claims. Wagner v. Higgins, 754 F.2d 186, 193 (6th Cir. 1985) (Contie,
J ., concurring) ("It is now clear that Parratt applies only to procedural due process
claims and not to claims involving a violation of a substantive constitutional
right.") . Given that Counts I, II and Ill allege violations of substantive
constitutional rights, Parratt is inapplicable, and Plaintiffs need not allege that post-
deprivation procedures are inadequate .

                                           15
plausible § 1983 Fourth Amendment claim against the City. As to Count Ill, she

therefore recommended that the Court overrule the City's Motion for Judgment on

the Pleadings.

       Magistrate Judge Ovington rejected the City's argument that, because

Plaintiffs alleged that the City and/or its agents "failed to perform the demolition in

a workmanlike manner," and because Plaintiffs were not a party to the contract

between the City and Badger Construction, the alleged injury was not fairly

traceable to the challenged action, and that Plaintiffs therefore lacked standing to

litigate this claim . She found that the City had improperly focused on this one

allegation in the Complaint, ignoring additional allegations involving the City's pre-

and post-demolition conduct.

      Likewise, Magistrate Judge Ovington rejected the City's argument that

Plaintiffs' allegations concerning the City's failure to perform the demolition in a

workmanlike manner suggest nothing more than negligence, short of the

"knowing" or "intentional" conduct needed to support a § 1983 claim . She noted

that Plaintiffs had alleged that the City was well aware of the risk that demolishing

the K-Mart building would also cause damage to the Fulmer's building. Yet the

City failed to provide Blue Rock with adequate notice either before or after the

demolition. Not only was the Fulmer's building damaged, but the City refused to

make repairs. Magistrate Judge Ovington concluded that, drawing all reasonable

inferences in Plaintiffs' favor, it could be reasonably inferred from the facts alleged

that the City intentionally and meaningfully interfered with Plaintiffs' possessory


                                           16
interest in the building and that the City ' s action was the moving force behind the

alleged Fourth Amendment injury. Doc. #49, PagelD##740-45.

      The City has filed numerous Objections to this portion of the Report and

Recommendations. Doc. #51 . It first argues that the factual allegations on which

Magistrate Judge Ovington based her recommendation - the City's pre - and post-

demolition conduct - do not appear in Count Ill of the Complaint. Rather, Count Ill

appears to focus solely on the deprivation of Plaintiffs' possessory interest in the

property caused by the allegedly negligent demolition and the City's refusal to

repair the damage. The City acknowledges that the first paragraph of Count Ill

incorporates all of the foregoing paragraphs of the Complaint. It argues, however,

that this leaves the City to speculate as to exactly which prior allegations support

the Fourth Amendment claim.

      The Court overrules this Objection. In determining whether Plaintiffs had

stated a plausible claim in Count Ill, Magistrate Judge Ovington did not err in

considering the prior factual allegations in the Complaint, which were expressly

incorporated therein. See, e.g. , Ouwinga v. Benistar 419 Plan Servs., Inc., 694

F.3d 783, 796 (6th Cir. 2012) (holding that, although a claim's allegations

appeared to be conclusory, the pleading had expressly incorporated all prior factual

allegations which, accepted as true, were sufficient to state a plausible claim).

      In the alternative, the City argues that because the same factual allegations

support Counts I, II and Ill, all three Counts should be deemed repackaged Fifth

Amendment Takings Clause claims. As with Counts I and II, the City argues that


                                          17
Count Ill should be dismissed on ripeness grounds under Williamson. As Plaintiffs

note, however, Williamson's ripeness requirement does not apply to Fourth

Amendment claims. Brown v. Metro. Gov't of Nashville & Davidson Cty., No . 11-

5339, 2012 WL 2861593, at * 4 (6th Cir. Jan . 9, 2012). For this reason , the

Court overrules the City ' s Objection on this alternative ground.

       Citing Golf Village North LLC v. City of Powell, 333 F. Supp . 3d 769 (S.D .

Ohio 2018) , the City next argues that the Fourth Amendment should not be

stretched to protect vacant commercial property. In Golf Village North, the court

held that undeveloped private property that plaintiffs wanted to use for future

commercial development was essentially an "open field " that was not protected by

the Fourth Amendment . Id. at 776 . The Fulmer's building, however, is clearly

distinguishable from an "open field." As Plaintiffs note, commercial structures fall

w ithin the protection of the Fourth Amendment . See Do w Chem. Co. v. U.S. , 476

U.S. 227, 235 ( 1986) ("Plainly a business establishment or an industrial or

commercial facility enjoys certain protections under the Fourth Amendment." ).

The fact that the Fulmer' s building is currently vacant may diminish the degree of

privacy protection to which Plaintiffs are entitled , but it does not eliminate it.

Freeman v. City of Dallas, 242 F.3d 642, 653 (5th Cir. 2001) (" As vacant

commercial properties, the structures were not subject to the same degree of

privacy protection as non-business property.") . Accordingly, the Court overrules

the City's Objection on this ground .




                                           18
           The City next argues that Magistrate Judge Ovington erred in concluding

that Plaintiffs have standing to assert a Fourth Amendment claim . The City

essentially rehashes the arguments it made in its motion , again focusing on the

allegation that the City or its agents failed to perform the demolition in a

workmanlike manner. Because Magistrate Judge Ovington properly rejected these

arguments, the Court overrules the City' s Objection . She correctly noted that the

City had overlooked Plaintiffs' allegations about the City ' s pre- and post-demolition

conduct , and had failed to draw all reasonable inferences in Plaintiffs' favor . The

facts alleged raise a reasonable inference that the City interfered with Plaintiffs'

possessory interest in the Fulmer's building .

       The City also argues that Magistrate Judge Ovington erred in concluding

that Plaintiffs' factual allegations give rise to a plausible Fourth Amendment

violation. According to the City, the allegations in Count Ill amount to nothing

more than a claim of negligent demolition. At oral argument, counsel for the City

argued that Plaintiffs are essentially seeking to constitutionalize a negligence

claim. 4



4
   To the extent that the alleged failure to perform in a workmanlike manner arises
from the Xenia -Badger contract, the City further argues that Magistrate Judge
Ovington erred in constitutionalizing Ohio contract law . As Plaintiffs note,
however, Count Ill is not grounded in contract law . Rather, Plaintiffs have argued
that the City ' s refusal to make repairs to the building interfered with Plaintiffs' right
to use the building, and constitutes a "seizure " within the meaning of the Fourth
Amendment. The Court therefore overrules this Objection.




                                            19
      The Court sustains the City's Objection on this point, albeit on slightly

different grounds. In order to state a plausible Fourth Amendment claim , Plaintiffs

must allege that: "(1) a governmental defendant's actions constituted a search or

seizure within the meaning of this Amendment; and (2) their actions were

unreasonable in light of the surrounding circumstances." Allen v. Leis, 154 F.

Supp . 2d 1240, 1272 (S .D. Ohio 2001 ). The Fourth Amendment "protects

property interests as well as expectations of privacy." Id. (citing Soldal v. Cook

Cty. , 506 U.S. 56, 62 ( 1992), and United States v. Jacobsen, 466 U.S. 109, 120

(1984)).

      A "seizure" of property occurs "when there is some meaningful interference

with an individual's possessory interests in that property ." Jacobsen, 466 U.S. at

113. Plaintiffs have alleged that Blue Rock has a reasonable expectation of privacy

in the Fulmer ' s building, and that the City's actions in damaging the building and

refusing to repair it have meaningfully interfered with Blue Rock's possessory

interest in the property. Nevertheless, the Court finds that Plaintiffs have failed to

support these claims with facts showing that there has been a seizure "within the

meaning of [the Fourth] Amendment." Allen, 154 F. Supp. 2d at 1272.

      The goal of the Fourth Amendment is "to curb arbitrary exercises of police

power." United States v. Jones, 565 U.S. 400, 416 (2012) (Sotomayor, J. ,

concurring) . See also United States v. Thompson, 667 F. Supp . 2d 758, 762

(S.D. Ohio 2009) ("The Fourth Amendment is a curb on the police power on the

state.") ; United States v. Certain Real Property, Commonly Known as 6250 Ledge


                                          20
Road, Egg Harbor, Wisconsin, 747 F. Supp . 505 , 513 (E .D. Wis. 1990) ("It is

axiomatic that the fourth amendment serves to protect the citizen from arbitrary

and unreasonable exercises of police power.").

       Plaintiffs cite to Bonds v. Cox, 20 F.3d 697 (6th Cir. 1994) for the

proposition that the City's damage to Plaintiffs' property constitutes a per se

Fourth Amendment violation . Bonds, however, is factually distinguishable. In

Bonds, the court held that physical damage to the plaintiff ' s house, caused while

the police were executing a search warrant, "clearly rises to the level of a

'meaningful interference' with her possessory interests " and constitutes a seizure

under the Fourth Amendment . Id. at 702.

      In contrast, the property damage to the Fulmer's building did not occur while

the City was exercising any of its police powers. Rather, it occurred while the City

was demolishing an abutting building that was owned by the City itself. In the

Court's view, although this factual scenario may give rise to certain tort claims, it

does not constitute a "seizure" within the meaning of the Fourth Amendment. The

Fourth Amendment is not implicated every time the government damages a

citizen's property. 5 Accordingly, the Court finds that Plaintiffs have failed to state

a plausible Fourth Amendment violation.




5
   Moreover, despite the physical damage to the building, it cannot necessarily be
said that the City interfered with Blue Rock ' s "possessory interest" in the property,
given that the City at no time exercised "dominion and control" over the building
itself. See Jacobsen, 466 U.S. at 120.


                                          21
      For these reasons , with respect to Count Ill, the Court rejects the Report and

Recommendations , sustains in part and overrules in part the City's Objections

thereto , and dismisses Count Ill with prejudice.




IV.   Count V

      In Count V , Plaintiffs allege that the City owed Plaintiffs a duty to exercise

due care in the demolition of the K-Mart building, and that the City breached that

duty by failing to give Plaintiffs proper notice before and after the demolition, and

by fai ling to exercise reasonable care in contracting, managing and performing the

demolition. As a result of the City 's alleged negligence, Plaintiffs suffered property

damage.

      Under Ohio Revised Code § 2744.02(A)(1 ), a political subdivision is

generally immune from liability for damages in a civil action for property loss

caused by acts or omissions of the political subdivision or its employees " in

connection with a governmental or proprietary function ." Section 2744.02(8) sets

forth certain exceptions to this general grant of immunity. For example, political

subdivisions are liable for damages for property loss " caused by the negligent

performance of acts by their employees with respect to proprietary functions of the

political subdivisions." Ohio Revised Code § 2744.02(8)(2).

      In their Complaint, Plaintiffs allege that because the City, at all relevant

times, was performing a proprietary function in its capacity as Plaintiffs' landlord,

the City is not immune from liability for its own negligence . The City argues that


                                          22
§ 2744.02(8)(2) does not apply because the alleged property loss was caused by


Badger's negligence, and Badger is an independent contractor, not an employee of

the City. Magistrate Judge Ovington noted that Plaintiffs had not specifically

responded to this argument.

      In Weldon v. Prairie Township, 201 O-Ohio -5562,    1 13,   2010 WL 4632553,

at * 4 (Ohio App. 2010), the court held that statutory immunity is limited to those

instances "where there is no evidence that the political subdivision exercised

control over the independent contractor." Citing Weldon, Magistrate Judge

Ovington concluded that the City was statutorily immune from liability because

there was no evidence that the City had exercised control over Badger's acts.

In addition, citing Trotwood v. South Central Construction, LLC, 192 Ohio App. 3d

69 , 83 (2011), she rejected Plaintiffs' argument that, because demolition is an

inherently dangerous activity, the City had a nondelegable duty that would defeat

any claim of statutory immunity. Because she concluded that the City is

statutorily immune from liability, she recommended that the Court dismiss Count

v.6
      Plaintiffs object to this recommendation. They first argue that, because the

demolition contract gives the City the right to exercise control over Badger's

demolition activities, the City is not immune from liability for Badger's acts. Given




6
  As the parties have noted, the conclusion of the Report and Recommendations
mistakenly states that Count V, along with Counts I and II , should be dismissed
because it is not ripe. This is clearly a typographical error.

                                         23
that Plaintiffs failed to raise this argument before the Magistrate Judge, it cannot

now be considered. Swain v. Comm'rofSoc. Sec., 379 F. App'x 512, 517-18

(6th Cir. 2010) ("[A] claim raised for the first time in objections to a magistrate

judge's report is deemed waived.") (internal quotation omitted). Accordingly , the

Court overrules Plaintiffs' first Objection .

      The Court, however, sustains Plaintiffs' other Objection on Count V. They

note that Magistrate Judge Ovington appeared to acknowledge that, if the City

were performing a proprietary function, and if the property damage were caused

not by Badger's negligence, but by City's own negligence in contracting with

Badger and in managing the demolition project, § 2744.02(B)(2) might strip the

City of statutory immunity. Doc . #49, PagelD##747-48 . Nevertheless, Magistrate

Judge Ovington failed to consider whether the City would be liable for property

damage "caused by the negligent performance of acts by [its] employees with

respect to proprietary functions."

      Even if Magistrate Judge Ovington had found that the City could be liable for

the acts of its own employees, this is not the end of the inquiry . The immunity

exception contained in § 2744.02 applies only to "proprietary" functions. If, as

the City has argued, the City were instead performing a "governmental" function

when it contracted with Badger and managed the demolition project, it would be

immune from liability under Ohio Revised Code § 2744.02(A)(1 ). True, the

Complaint alleges that, at all relevant times, the City was engaged in a

"proprietary" function as Blue Rock's landlord. However, "the tenet that a court


                                            24
must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      The City and Badger Construction both argue that, in hiring Badger to

demolish the K-Mart building and in managing that demolition project, the City was

involved in a governmental function, not a proprietary function . The Court agrees.

A "governmental function" is specifically defined to include "[u]rban renewal

projects." Ohio Revised Code § 2744.01 (C)(2)(q). "Immunity for actions taken in

conjunction with an urban renewal project provides municipalities with protection

from civil liability." Frazier v. Kent, 2007-0hio-5782 , at , 57, 2007 WL 3133776,

at *7 (Ohio Ct. App . Oct. 26, 2007). Here, Plaintiffs specifically allege that the

City acquired the K-Mart building and demolished it in connection with the City's

redevelopment project.

      Moreover, the City itself owned the K-Mart building and the land upon which

it sat. Plaintiffs allege that the City owed Blue Rock a duty to exercise reasonable

care in demolishing the K-Mart building. That duty, however, would be owed to

the owner of any abutting building on adjacent land; it is not dependent on the

existence of the lease agreement between the City and Blue Rock. In addition, as

the City also notes, that lease agreement is completely silent on the topic of the

City's demolition of neighboring structures.

      Based on the factual allegations in the Complaint, the Court finds that, in

hiring Badger to demolish the K-Mart building and in managing that demolition

project, the City was not engaged in a proprietary function, but in a governmental


                                          25
function. Therefore, the City is entitled to statutory immunity on this alternate

basis.

         To summarize, with respect to Magistrate Judge Ovington's

recommendation to dismiss Count V of the Complaint on grounds of statutory

immunity, the Court sustains in part and overrules in part Plaintiffs' Objections .

The Court adopts the Report and Recommendations, albeit on alternate grounds,

and dismisses Count V of the Complaint with prejudice.




V.       Conclusion

         For the reasons set forth above, the Court:

            •   ADOPTS IN PART and REJECTS IN PART Magistrate Judge

                Ovington's Report and Recommendations, Doc. #49;

            •   SUSTAINS IN PART and OVERRULES IN PART the City of Xenia ' s

                Objections thereto, Doc. #51;

            •   SUSTAINS IN PART and OVERRULES IN PART Plaintiffs' Objections

                thereto, Doc. #53; and

            •   SUSTAINS IN PART and OVERRULES IN PART Defendant City of

                Xenia's Motion for Partial Judgment on the Pleadings, Doc. #31.




         Counts Ill and V of the Complaint are DISMISSED WITH PREJUDICE.

Counts I, II and IV remain pending.




                                           26
Date: March 20, 2019
                       WALTER H. RICE
                       UNITED STATES DISTRICT JUDGE




                        27
